TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00592-CV



                      Mark Polansky and Landrah Polansky, Appellants

                                                 v.

                        Pezhman Berenji and John Berenjy, Appellees


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 10-1472-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             CONCURRING OPINION


               I agree with the majority that the trial court erred in purporting to grant summary

judgment for appellees as to the Polanskys’ claims because the merits of those claims had previously

been rendered moot by their nonsuit. Also, because no evidence supported the attorney’s fee award

against the Polanskys, I agree that appellees must take nothing on that claim.

               For these reasons, I concur in the judgment.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Filed: December 7, 2012